E   Aaso               GENERAL
                                 OF        XAS
                                AUSTIN   1%TEXAS
  FVILL     WILSON
A’ITORNEY     ‘3IENERAL
                                      day 2, 1960


Honorable Weldon Cabaniss                     Opinion No. WW-832
County Attorney
Aransas County                                Re:   Whether the Aransas
Rockport, Texas                                     County Tax Collector
                                                    may issue 'voting" poll
                                                    tax receipts to certain
                                                    residents of Aransas
                                                    County under the facts
Dear Mr. Cabaniss:                                  stated.
          Your request for an opinion is based on the following
fact situation:
            The city of Aransas Pass is situated partly In
       Aransas County and partly In San Patricia County. Each
       of these counties levies the 25-cent county poll tax.
       During the poll tax payment period which ended on
       January 31, 1960, the Tax Collector of San Patricia
       County had a deputy stationed In Aransas Pass, within
       the portion lying in San Patricia County, for the pur-
       pose of receiving poll tax payments and issuing re-
       ceipts therefor. Several residents of Aransas Pass,
       who were subject to payment of the 1959 poll tax and
       who at all times pertinent to this opinion have lived
       within the portion of the city lying in Aransas County,
       paid their poll tax in the sum of $1.75 to this deputy,
       before February 1, and were issued San Patricia County
       poll tax receipts. The deputy has made the following
       statement in connection with the issuance of these
       receipts:
            "I was under the impression that I could issue
       poll tax receipts to all residents of the City of
       Aransas Pass otherwise qualified and without regard as
       to whether residents of Aransas or San Patrlcio County.
       I Issued to persons who told me they lived in AFansas
       County, as I thought I was authorized to do so.
            The acceptance of payments from       residents of Aransas
       County did not come to the attention       of the San Patricia
       Collector until after February 1. He       Is ready to deliver
       over to the Aransas County Collector       the money received
Honorable Weldon Cabaniss, page 2 (WW-832)

     from the Aransas County residents, but the Aransas County
     Collector inquires whether there Is any manner by which
     this can be legally accomplished, and the individuals
     thereby franchised in Aransas County.
          QUESTION: Under these facts, are these individuals
     entitled to vote in Aransas County in the primary, general
     and other elections, for the year 1960; and if not, is
     there any means of transferring the poll fees from San
     Patricia County to Aransas County to entitle these per-
     sons to vote in Aransas County?
          Article VI, Section 2 of the Constitution provides:
          '* * * any voter who is subject to pay a poll
     tax under the laws of the State of Texas shall have
     paid said tax before offering to vote at any election
     in this State and hold a receipt showing that said
     poll tax was paid'before the {irat day of February
     next preceding such election.
                                   .n the county in which the taxpayer
          The poll tax is payable in
resided on January 1 preceding its levy. Payment of the tax in some
other county will suffice for the state tax of $1.50; but the county
tax must be paid in the county where it is due, and
                                                  ,ndpayment in some
other county will not entitle4 the taxpayer to vote. Sava e v.
um;h;l;s,,,;;8go;. (N:9 c~~8A~~x;"9:~j~~c~~~~; vy;Ew;ri17
(Tex,Ci;,App: 1925), In orderOto qualify the taxpayer ?or voting, the
money in payment of the tax and the information necessary for filling
out the receipt must have been delivered to the tax collector or an
authorized deputy
(Tex.Civ.App. 1913pf'~~,~"is~~"~"~~r~~s D~?S~W.~$%      ~~~x?C!~.:~~.
1948, error ref. n.r.e.). The tax colleitor may issue a 'voting" poll
tax receipt after January 31 if the taxpayer has done all that is
required of him in paying the tax before that date; but the receipt
must be stamped "Holder not entitled to vote" if the tax is not paid
to him until after January 31" Parker v. Busby, 170 S.W. 1042 (Tex.
Civ.App. 1914); Art. 5,12, Election Code.
          The Aransas County Tax Collector had not authorized this
deputy to act for him, and the deputy was neither a de ure nor a
de facto officer for Aransas County. Payment to the sn h- atricio
ZpKthough      made In the mistaken belief by the taxpayer and by the
deputy that the deputy could accept payment for Aransas County resi-
dents, did not fulfill the requirement for payment in the county where
the tax was due. The faet that all parties acted in good faith, or
that the deputy gave erroneous advice to the taxpayers under a mis-
apprehension of the law, does not change the result. Davis v. Riley,
supra.
Honorable Weldon Cabaniss, page 3 (WW-832)

          Under the foregoing authorities, we are constrained to hold
that these individuals did not make timely payment of the poll tax
that was due in Aransas County, and there is no way by which they may
lawfully vote on the receipts issued by the San Patricia deputy or
by which the Tax Collector of Aransas County may now issue Aransas
County receipts entitling them to vote In the 1960 elections.
                                 SUMMARY
         Where residents of a county which levies a county
    poll tax were subject to payment of the poll tax and
    paid their poll tax for the year 1959 to the deputy of
    another county in the mistaken belief that the deputy
    was authorized to accept the payments, and the money
    was not delivered to the tax collector of the county
    of their residence prior to February 1, 1960, there
    had not been a timely payment of the tax and there is
    no way by which these persons may lawfully vote in the
    1960 elections.
                                           Yours very truly,
                                           WILL WILSON
                                           Attorney General of Texas



                                                  Mary K. Wall
                                                  Assistant
MKW:bh
APPROVED:
OPINION COMMITTEE
Morgan Nesbitt, Chairman
Houghton Brownlee, Jr.
J.C. Davis, Jr.
Riley Eugene Fletcher
J. Arthur Sandlin
REVIEWED FOR THE ATTORNEY GENERAL
BY:
        Leonard Passmore